Citation Nr: 1539436	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board in his October 2013 substantive appeal.  However, he withdrew that request in December 2013.  38 C.F.R. § 20.704 (2014).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  A review of the documents in VBMS and VVA reveals treatment records that are pertinent to the present appeal. Since the receipt of those records, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence. However, this defect can be cured on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2012 notice of disagreement, the Veteran stated that he went to military sick call several times during basic training for mental health problems.  He also asserted that he was placed in a medical holdover unit in basic training and was unable to graduate with his original basic training class.  However, the claims file does not include the Veteran's service personnel records or any service treatment records documenting mental health treatment.  Indeed, service treatment records do not include mental health clinic records. VA Adjudication Procedure Manual M21-1, Part III, Subpart III, Chapter 2, Section A, Paragraph 1, Subsection b.  Based upon a review of the documents assembled for appellate review, the Board finds that it is unclear whether the search for service records included clinical records from a mental health clinic.  Thus, additional efforts should be undertaken to attempt to obtain any additional service records.
 
The Veteran has also indicated that he sought treatment at the VA in the 1990s, and a March 2011 VA treatment record showed that he was hospitalized in the early 1990s for substance abuse issues.  Similarly, in a May 2013 statement, the Veteran reported receiving treatment for a mental health disorder at the Community Based Outpatient Clinic (CBOC) Hallandale in Durham, North Carolina. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Thus, on remand, the AOJ should attempt to obtain any outstanding, relevant treatment records.

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim.  The Veteran has claimed that he developed an acquired psychiatric disorder as a result of his military service.  In particular, he has claimed that the symptoms began during basic training.  The post-service medical records document depression, but also note that symptoms began more recently due to other life stressors (e.g. pain from abdominal surgery, financial stress, and wife's homicide).  A VA psychiatrist did provide a letter opining that it is more likely than not that the Veteran's current symptoms are related to his negative experiences in basic training.  However, he did not provide any rationale, identify any specific incident in service, or discuss the Veteran's other life stressors.  Therefore, as this case is already being remanded for further development, the Board finds that a VA examination and medical opinion should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. 

The notice letter should include a VA Form 21-0781, Statement in Support of Claim for PTSD. The Veteran should be asked to provide sufficient information to verify any alleged in-service stressors.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request complete service personnel records for the Veteran's period of active duty from March 1969 to February 1971.

As set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2) , the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the AOJ's attempts to locate his personnel records from his active duty service as well as any further action to be taken. 

3.  The AOJ should contact NPRC, RMC, and any other appropriate location to make a specific request for service treatment inpatient and outpatient psychiatric or mental health records of the Veteran and through any other appropriate records repository to which pertinent clinical records may have been sent.  Specifically, it should be ascertained whether mental health records may be stored somewhere other than with the service treatment records. 

As set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2) , the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the AOJ's attempts to locate his medical records from his active duty service as well as any further action to be taken.

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include any mental health treatment or hospitalization records dated in the 1990's.  (The Veteran indicated in his May 2012 notice of disagreement that he began seeking VA treatment in the 1990's, and his more recent VA treatment records note that he was hospitalized in the early 1990's for substance abuse issue.)   The AOJ should also secure records from the Community Based Outpatient Clinic (CBOC) Hillandale in Durham, North Carolina. See May 2013 statement from the Veteran.

5.  If the Veteran provides sufficient information, the AOJ should contact the U.S. Army Joint Services and Research Center (JSRRC) or any other appropriate entity to verify his alleged stressor(s).

6.  After completing the foregoing actions, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include PTSD sub scales.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there are no verified stressors, the examiner should be advised.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders. 

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances in basic training.

With respect to PTSD, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptomatology and any verified in-service stressor.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

8.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




